DETAILED ACTION
Claims 1–22 are pending in the present application. Claims 5–6 and 14–22 are withdrawn. Claim 12 is amended for minor informalities in the amendment filed on May 14th, 2021. No other amendments were made.
An interview was held by the Office to better understand the invention and to review the affidavit. Please refer to the Interview Summary of May 21st, 2021. The Office thanks Applicant for the interview and the explanations provided. From the interview it was understood that the claimed invention is still at an early stage. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
The amendment to claim 12 for minor informalities filed on May 14th, 2021 is accepted.
The Office thanks Applicant for the amendment to the Title and the objection is therefore withdrawn.
The objections to the Drawings are maintained because they have not been explicitly addressed (There was insufficient time to address them in the above interview). Applicant is kindly requested to indicate whether certain drawings were prepared by the inventor or else were obtained from other sources. If obtained from other sources, they should be designated as “Prior Art” or “Related Art”. If any were obtained from other sources, the other source should be cited on the Drawing. This will not affect the patentability of the subject matter.
The rejections under 35 U.S.C. 101, 112(a) and 112(b) are maintained. Please refer to the argument response below.

Response to Arguments
Applicant’s arguments on pages 9–10 of the Remarks filed May 14th, 2021, have been fully considered but are unpersuasive. Applicant has not stated how the claims distinguish over the prior art of record and has essentially not amended any of the claims. In addition, Applicant has not specifically addressed any of the Drawing objections or the individual arguments in the Specification objections.
Applicant appears to rely on a declaration from Dr. Francis Tanzella, in the affidavit filed on May 14th,  2021. Although the Office highly respects Dr. Tanzella for all of his accomplishments, Dr. Tanzella has not addressed the prior art cited, the Drawing objections or the Specification objections but rather appears to address the feasibility of LENR in general. The Office emphasizes that the  35 U.S.C. 101, 112(a) and 112(b) rejections are associated with LENR in quasicrystals and with the specific claimed invention (“quasicrystals” will be used to designate both quasicrystal material and quasicrystalline approximant material for brevity). The Office notes that Dr. Tanzella has not indicated any documents that experimentally show the production of quasicrystals that are loaded with hydrogen and produce LENR. Therefore, Dr. Tanzella has not addressed the specific 35 U.S.C. 101, 112(a) and 112(b) rejections.
The Specification is still objected to under 35 U.S.C. 112(a) for not providing adequate indication of experimental data regarding what was previously pointed out in section 6 of the Non-final mailed January 7th, 2021. Namely, experimental data is required that supports the reproducible formation of LENR in quasicrystals, that shows evidence of fusion at nuclear active sites within the quasicrystals, that indicates how first and second well sites are experimentally selected in a double well potential, how a restriction on a degree of freedom is experimentally imposed and confirmed, and that shows reproducible evidence of insertion of a quasicrystal 
The claim interpretation as “intended results” still holds because the claims have not been amended and this interpretation was not explicitly addressed.
The rejection of all of the claims under 35 U.S.C. 101 is still maintained because experimental data on LENR in quasicrystals has not been provided and therefore the claimed invention may be inoperative and consequently lack utility. The claimed invention is at the frontiers of research rather than well-established normal experimental procedure, and the oner is on Applicant to prove that the invention is reproducible by one of ordinary skill in the art given the information provided in the application. Furthermore, even if there purportedly exists a large volume of work experimentally confirming cold fusion in general as Applicant maintains, there is no volume of work on the use of quasicrystals for cold fusion. Dr. Irwin stated that it is theoretically almost a certainty over millions of atoms for fusion to take place in quasicrystals given ideal conditions due to their tautomeric nature, however, experimentally reproducible data would need to be provided to overcome 101 and 112(a) enablement and written description. Given the Applicant’s admitted state of the prior art, one would expect undue experimentation required for 
Consequently, the rejections under 35 U.S.C. 112(a) and (b) are still maintained for the reasons stated previously.
It was suggested during the interview to focus on the material science behind the intended use and the reproduction of the material itself. In addition, the prior art needs to be addressed.

Claim Rejections - 35 USC § 102
Claims 1–3, 7–10, 13, and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kelton, K. F., (1999), "Ti/Zr-Based Quasicrystals--Formation, Structure, and Hydrogen Storage Properties", Mat. Res. Soc. Symp. Proc., Vol. 553, pp. 471 (hereinafter “Kelton”).
Regarding claim 1, Kelton discloses an apparatus for generating power via low energy nuclear reactions (LENR), comprising: 
a quasicrystal or quasicrystalline approximant material designed to have an arrangement of atoms, associated with a structure of the quasicrystal or quasicrystalline approximant material, (Kelton  Introduction Page 471: Icosahedral stable quasicrystals are found in titanium/zirconium-3d transition metal alloys (Ti/Zr-TM) that have the ability to “absorb prodigious amounts of hydrogen”- the material structure is presumed sufficient to accomplish the alleged intended use, if Applicant’s intention of forming active sites for LENR to occur were theoretically and physically possible).  
Regarding claim 2, Kelton discloses the apparatus of claim 1, wherein the quasicrystal or quasicrystalline approximant material has an arrangement of metal atoms forming active sites for LENR, wherein the metal atoms are organized as atomic clusters of metal atoms (Kelton Introduction Page 471: a quasicrystal material is comprised of an arrangement of metal atoms – Ti and Zr- in an icosahedral phase (i-phase); Page 472 Structural Order: the constrained icosahedral glass model is arranged in clusters).  
Regarding claim 3, Kelton discloses the apparatus of claim 2, wherein a hydrogen isotope gas is loaded into the quasicrystal or quasicrystalline approximant material with the hydrogen isotope being a reactant species for LENR at the nuclear active sites via at least one of: 1) hydrogen isotope fusion and 2) metal atom-hydrogen atom fusion (Kelton Page 477 Hydrogen Storage Capacity: Hydrogen absorption in as-quenched samples of i(Ti45Zr38Ni17) have been demonstrated from the gas phase. Given that Kelton has demonstrated the loading of a hydrogen isotope into a quasicrystalline or quasicrystalline approximant material, it is presumed capable of accomplishing the alleged fusion results, if hydrogen isotope fusion and/or metal atom-hydrogen atom fusion were theoretically and physically possible under those conditions)
Regarding claim 7, Kelton discloses the apparatus of claim 1, wherein the material has an energy landscape with a network of double well potentials, with each double well potential having a first well site and a second well site selected for tunneling to occur from an occupied well site to an unoccupied well site of the double well potential (Kelton Fig. 9; Page 479: a double well energy potential is shown corresponding to two maxima peaks for density of sites of hydrogen concentration).
Regarding claim 8, Kelton discloses the apparatus of claim 7, wherein each double well potential imposes a restriction on at least one degree of freedom for tunneling of a heavy atom (Kelton Fig. 9; Page 479: Given that Kelton has demonstrated a double well energy potential in a quasicrystalline material, the material is presumed capable of imposing a restriction on at least one degree of freedom for tunneling of a heavy atom, if Applicant’s intended use were physically and theoretically possible).  
Regarding claim 9, Kelton discloses the apparatus of claim 8, wherein the material has a restriction on a degree of freedom for atomic tunneling including at least one of a spatial restraint, a temporal restraint, and an orientation restraint on degrees of freedom (Kelton Fig. 9; Page 479: Following the discussions of claims 7-8, Given that Kelton has demonstrated a double well energy potential in a quasicrystalline material, the material is presumed capable of the intended restriction on a degree of freedom for atomic tunneling including a spatial, temporal or orientation restraint, if such a restriction as Applicant intends for the purpose of fusion were physically and theoretically possible).  
Regarding claim 10, Kelton discloses the apparatus of claim 9, wherein the restriction on the degree of freedom is selected to maximize a negentropy (Kelton Fig. 9: the double well energy potential of the quasicrystalline material is presumed capable of imposing a restriction on a degree of freedom so as to maximize negentropy because it meets the structural requirements. See claims 7-9 above).
Regarding claim 13, Kelton discloses the apparatus of claim 1, wherein the material is designed for tunneling phason flips to occur of at least metal atoms as at least a part of the mechanism for LENR (Kelton Introduction Page 471: a quasicrystal material is comprised of an arrangement of metal atoms – Ti and Zr- in an icosahedral phase (i-phase). The material structure is presumed sufficient to accomplish the intended use for tunneling phason flips to occur of at least metal atoms, if such a mechanism for LENR were theoretically and physically possible given those conditions).
Regarding claim 23, Kelton discloses an apparatus for generating power via low energy nuclear reactions (LENR), comprising: 
a quasicrystal or quasicrystalline approximant material designed with restrictions on at least one degree of freedom for phason flips to contribute to tunneling of at least one type of atom to active sites for LENR when the material is loaded with a hydrogen isotope (Kelton  Introduction Page 471 and Fig. 9, Page 479 discloses a quasicrystal structure that is loaded with a hydrogen isotope in the form of Icosahedral stable quasicrystals found in titanium/zirconium-3d transition metal alloys (Ti/Zr-TM) that have the ability to “absorb prodigious amounts of hydrogen”. Figure 9 discloses a double well energy structure. Please refer to claims 1-9. The material structure is presumed sufficient to accomplish the intended use, if forming active sites for LENR to occur were theoretically and physically possible given those conditions).
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kelton in view of Dennis Letts et al, USPGPUB 2018/0374587 A1 (hereinafter “Letts”).		
Regarding claim 4, Kelton discloses the apparatus of claim 3, wherein the metal atoms comprises palladium (Kelton Page 478 last sentence – Page 479 1st paragraph: a Pd coating is added to the metal samples).  However Kelton fails to disclose the gas comprises deuterium. 
Letts also teaches an apparatus that loads hydrogen into metals such as palladium, wherein the gas comprises deuterium (Letts para. 4, 21: “the first step is to provide a hydrogen absorbing material for occluding hydrogen or deuterium… Well known hydrogen absorbing materials include palladium”- hydrogen and deuterium are used interchangeably with palladium). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute loading deuterium taught by Letts for loading hydrogen in the base apparatus of Kelton. Letts para. 3 uses hydrogen/deuterium interchangeably for the purpose of loading in a variety of metals comprising palladium for allegedly triggering fusion reactions.
Claims 11–12 are rejected under 35 U.S.C. 103 as being unpatentable over Kelton in view of Lee, Huen et al, (07 April 2005), “Tuning clathrate hydrates for hydrogen storage”, Nature, Vol. 434, pp. 743 (hereinafter “Lee”).
Regarding claim 11, Kelton discloses the apparatus of claim 1, however Kelton fails to explicitly teach the quasicrystal or quasicrystalline approximant material comprises a guest-host clathrate material.
Lee teaches tuning clathrate hydrates for hydrogen storage (title),
(Lee Page 743 2nd column, 2nd para.: sII hydrates are a clathrate material that constitute an ideal unit cell where large and small cavities can be filled with guest molecules; Fig. 1: H2 molecules may be stored in guest-host hydrate cages). Given that Kelton uses hydrogenated quasicrystals, it would have been obvious to one of ordinary skill in the art to apply the known technique taught by Lee of a guest-host clathrate material to store the hydrogen in the quasicrystal. This would have helped the quasicrystal (Ti/Zr-TM) to absorb more hydrogen, and according to Lee, this is an efficient way of storing relatively large amounts of hydrogen. Having a negentropy at a maximum possible level is an intended use, therefore Kelton modified by Lee is presumed to have been capable of producing that intended effect if such an effect were theoretically and physically possible.
Regarding claim 12, Kelton discloses the apparatus of claim 1, however Kelton fails to disclose the material is designed with a guest-host structure.
Lee teaches tuning clathrate hydrates for hydrogen storage (title),
wherein the material is designed with a guest-host structure [to] create tautomeric tunneling (Lee Page 743 2nd column, 2nd para., 4th para.; Fig. 1: H2 molecules may be stored in guest-host hydrate cages). This would have helped the quasicrystal (Ti/Zr-TM) to absorb hydrogen by storing it. According to Lee, this is an efficient way of storing relatively large amounts of hydrogen. Creating tautomeric tunneling is an intended use, therefore Kelton modified by Lee is presumed to have been capable of producing that intended effect if such an effect were theoretically and physically possible.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646